DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 7-13 in the reply filed on 7/10/2020 is acknowledged.  The traversal is on the ground(s) that independent claims 7 and 14 recite similar subject matter and are directed to the PIR sensor that can detect an occupant and lateral movement.  This is not found persuasive because claims 7 and 14 recite additional limitations that separate the claims into different inventions. For example, Claim 7 is specifically directed to a smart socket and requires the use of a Fresnel lens while claim 14 is only directed to more generic electrical device and more generic cover. Thus, the method of claim 14 could use a different device than the device described in claim 7, such as a device that is not a smart socket or uses a different type of lens. Additionally, claim 14 requires communication of the detection result to a controlling device main unit through a connected network while claim 7 requires no such commutation. Thus, the method of claim 7 could be used in a different manner, such as not communicating the detection results but merely performing local alerts associated with the detection results. The additional details of claims 7 and 14 are not obvious variants of each other and require significant examination and search such that examination of one claim would not yield the results sufficient to count as examination of the other claim.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6 and 14-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking 7/10/2020.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: None of claims 10-13 are supported by the specification.
Claim Objections
Claims 7-13 are objected to because of the following informalities:
claim 7 line 4 appears as if it should recite “…sense intrusion and occupancy in the vicinity of the apparatus”.
Claim 7 lines 8-9 appears as if it should recite “wherein: multiple sensors are disposed inside the housing”.
Claim 7 line 12 appears as if it should recite “…promotes a visually pleasing quality of the smart socket”.
Claim 8-13 appears as if they should be directed to “the smart socket”, as in claim 7, rather than “the electrical device”.
Claim 8 lines 1-2 appears as if it should recite “said Fresnel lens is in a substantially horizontal direction”.
Claim 13 line 1 appears as if it should recite “wherein the Fresnel lens”.
Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 describes varying a vertical span of one or more elongated features on the Fresnel lens optic to control the PIR motion sensor’s sensitivity to height of occupant; however, there is no discussion in the disclosure of how this varying is accomplished. There is no discussion of any known device to perform the varying or of any specific components and functions of said components to perform the varying.
Claim 12 describes changing a number of elongated features that pass infrared radiation to the receiving surface of the PIR motion sensor to control the PIR motion sensor’s sensitivity to the height of occupants; however, there is no discussion in the disclosure of how this changing is accomplished. There is no discussion of any known device to perform the changing or of any specific components and functions of said components to perform the changing.
Claim 13 describes a mask member attached to a back portion of the Fresnel lens optic, wherein the sensitivity to the height of occupants may be varied depending on the coverage by the mask member of the elongated features used to pass the emitted radiation; however, there is 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "visually pleasing quality" in claim 1 is a relative term which renders the claim indefinite.  The term "visually pleasing quality" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "visually pleasing quality" requires unrestrained, subjective opinion of a particular individual purported to be practicing the invention and is the indefinite.
The term "high thermal conductivity" in claim 10 is a relative term which renders the claim indefinite.  The term "high thermal conductivity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell et al. (US 2014/0084165) in view of Evans (US 2005/0135103).
As per claim 7, Fadell teaches a housing including a forward-facing surface (Fadell, figs. 4C, 4F, and 11D and [0161]: The device includes casing, or housing, and a front surface);
2Appln. No.: 15/600,280a passive infrared (PIR) motion sensor disposed inside the housing (Fadell, figs. 4C, 4F, and 11D and [0168]-[0169]: There is a PIR sensor inside the housing), used to sense intrusions and occupancy in the vicinity of the apparatus (Fadell, [0082], [0112], [0168], [0179], and [0180]: The PIR sensor is used to detect occupancy and intruders), the PIR motion sensor having a radiation receiving surface and being able to detect the lateral movement of an occupant in front of said forward-facing surface of said housing (Fadell, figs. 4C, 4F, and 11D and [0082], [0112], [0168]-[0169], [0179], and [0180]: The PIR sensor is a motion sensor and receives infrared light, or radiation to detect motion, which includes lateral movement of an occupant, from in front of the device);
one or more temperature sensors disposed inside the housing (Fadell, [0168]: The sensors included in the casing include a temperature sensor); and
a Fresnel lens optic over the radiation receiving surface of the PIR motion sensor (Fadell, [0168]-[0169]: There is a Fresnel lens over the PIR sensor),
wherein: multiple sensors are disposed inside the housing (Fadell, [0168]: Multiple sensors in the casing), the Fresnel lens optic is on the forward-facing surface (Fadell, figs. 4C, 
Fadell does not disclose;
Where the device is a smart socket;
However, in the same art of motion and occupant detection devices, Evans, fig. 3 and 4 and [0015] and [0026], teaches that the PIR motion detector may be a part of a smart wall outlet, or smart socket, device.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Fadell’s device to be a smart socket device, as taught by Evans. The motivation is because electrical wall outlets are often already conveniently placed for occupancy detection. Additionally, having the motion sensing as part of a wall outlet can provide for the additional benefit of including power sensing to alert or provide light when electrical service is interrupted (Evans, [0005]).
As per claim 8 (dependent on claim 7), Fadell in view of Evans further teaches:
wherein said Fresnel lens is substantially horizontal direction corresponding to the lateral movement of the occupant (Fadell, fig. 12B and [0175]: The Fresnel lens element may be a 
As per claim 9 (dependent on claim 7), Fadell in view of Evans further teaches:
wherein the Fresnel lens facilitates the ambient sensor's ability to measure light outside of the housing (Fadell, [0112]: the ambient light sensor is also behind the lens, which is a Fresnel lens, to obtain lighting conditions in the room; thus the light passes through the Fresnel lens to facilitate the ambient light sensor).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fadell and Evans in view of Matsuoka (US 2013/0268125).
As per claim 10 (dependent on claim 7), Fadell in view of Evans does not disclose:
the Fresnel lens is comprised of a material having high thermal conductivity.
However, in the same art of Fresnel lenses for PIR sensors, Matsuoka, fig. 13A and [0088]-[0089], teaches that the lens portion for the PIR sensor may include a metallic grille. Being metallic, the grille thus has high thermal conductivity.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Fadell and Evans’ device lens to include a metallic grille, as taught by Matsuoka. The motivation is because the metallic grille facilitates use of the PIR motion sensor (Matsuoka, [0089]).





Allowable Subject Matter
Claims 11-13 are rejected under 35 U.S.C. 112(a), but would be allowable if all outstanding issues are overcome or corrected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cited in the PTO-892 form are directed to motion sensing and devices with Fresnel lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183.  The examiner can normally be reached on 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANDREW W BEE/            Primary Examiner, Art Unit 2699